Citation Nr: 1635433	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-37 663	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.   Entitlement to service connection for a neck disorder, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a sleep disorder other than insomnia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2015, the Board, in pertinent part, found that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a sleep disorder.  Additionally, the Board remanded the claims for additional development.  In a June 2016 Supplemental Statement of the Case, the Agency of Original Jurisdiction indicated that the Veteran's insomnia was considered part of his service-connected anxiety disorder.  See June 2016 Supplemental Statement of the Case page 9.  Accordingly, the claim for a sleep disorder has been recharacterized as reflected on the title page.  

The Veteran requested a videoconference Board hearing.  A hearing was scheduled in September 2016, but as he has withdrawn the issues on appeal, his hearing request is also deemed withdrawn.  38 C.F.R. § 20.704(e).


FINDING OF FACT

In September 2016, prior to the promulgation of a decision, the Veteran, through his authorized representative, requested withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his entire appeal via a September 2016 written statement and, hence, there are no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal involving the issue of entitlement to service connection for a neck disorder is dismissed.

The appeal involving the issue of entitlement to service connection for a sleep disorder other than insomnia is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


